                                                                                         E-FILED
                                                           Tuesday, 15 January, 2019 04:10:37 PM
                                                                    Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION

UNITED STATES OF AMERICA                      )
                                              )     Case No. 16 CR 30061
      vs.                                     )
                                              )     Judge Matthew F. Kennelly
AARON J. SCHOCK                               )


                                      ORDER

      This matter coming to be heard on Defendant’ Motion for Discovery of Grand

Jury Colloquies (Docket No. 189), and the Court being fully advised on the premises,

IT IS HEREBY ORDERED:

      1.     Defendant’s motion for the production of records related to the grand

jury proceedings pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E)(ii) is

hereby granted and the government shall produce all transcripts of the colloquies

between the government and the grand jury in connection with the grand jury

investigation in this matter.

      2.     The Protective Order previously entered (Docket No. 51), and the

Court’s directions in its minute entry of March 27, 2017, shall apply to the materials

produced pursuant to this Order.

                                              ENTERED:


                                                          ___
                                              Matthew F. Kennelly
                                              United States District Judge


DATE: January 15, 2019
